DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 27 July 2021. Claims 1-17 are pending in the application. Claims 2-7 and 10-16 were previously withdrawn.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 8, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colley et al. (US 4,487,117), in view of Wang et al. (US 20160198883).
Regarding claim 1, Colley teaches a lid (figure 1)	capable of being used on a pressure cooking appliance (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Colley is capable of performing the recited function), the lid comprising: an upper lid portion (figure 1, reference 2); a lower lid portion (figure 1, reference 1), the lower lid portion being constructed and arranged for lockingly covering a cooker body of the pressure cooking appliance to form a pressure- withstanding cooking chamber therebetween (figure 5, column 1, lines 9-10 and column 4, lines 55-58): Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Colley is capable of performing the recited function); wherein the upper lid portion is disposed above the lower lid portion and substantially covering the lower lid portion (figure 1 and 5); the upper lid portion comprises a main lid body (figure 1, reference 2) and a removable cover (figure 1, reference 5); the main lid body comprising an opening portion formed substantially at a central portion of the main lid body for exposing the lower lid portion or at least a portion thereof (figure 2, reference 75); and the removable cover being removably attachable to the opening portion and operable to expose at least a portion of the lower lid portion (figure 1 and 5, reference 4) for accelerating the cooling of the cooking chamber, thereby speeding up a wait time for safely opening the 
Colley does not teach a handle portion upward angularly formed at a front side rim thereof. However, Wang does teach a handle portion (figure 1B, reference 118) upward angularly (figure 1B, as shown in the annotated figure below) formed at a front side rim thereof (figure 1B, as shown in the annotated figure below).

    PNG
    media_image1.png
    304
    439
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the lid of Colley to include a handle portion upward angularly formed at a front side rim thereof, as disclose by Wang, because including the handle allows for a user to remove the lid from the cooker with one hand, as disclosed by Wang (paragraph 114).
Regarding claim 8, Colley, in view of Wang, teach all of the claim limitations of claim 1, as shown above. Furthermore, Colley teaches the lower lid portion (figure 4) further comprises a downward receiving recess (figure 4 and 5, reference 53) disposed thereon and positioned to substantially correspondPage 3 of 8Appl. No. 16/661,004Amdt. dated Apr. 9, 2021 Reply to Office Action of Feb. 9, 2021with the removable cover (figure 5, reference 4) capable of receiving a cooling pack, cooling towel, or coolant (figure 4 and 5, reference 53: the space occupied by cover 4 is capable of receiving a 
Regarding claim 9, Colley teaches a cooking appliance (figure 5, column 1, lines 9-10) comprising a cooker body (figure 5, column 1, lines 9-10); a lid comprising: an upper lid portion (figure 1, reference 2); a lower lid portion (figure 1, reference 1), the lower lid portion capable of being constructed and arranged for lockingly covering the cooker body of the cooking appliance to form a pressure- withstanding cooking chamber therebetween (figure 5, column 1, lines 9-10 and column 4, lines 55-58); wherein the upper lid portion is disposed above the lower lid portion and substantially covering the lower lid portion (figure 1 and 5); the upper lid portion comprises a main lid body (figure 1, reference 2) and a removable cover (figure 1, reference 5); the main lid body comprising an opening portion formed substantially at a central portion of the main lid body for exposing the lower lid portion or at least a portion thereof (figure 2, reference 75); and the removable cover being removably attachable to the opening portion and operable to expose at least a portion of the lower lid portion (figure 1 and 5, reference 4) for accelerating the cooling of the cooking chamber, thereby speeding up a wait time for safely opening the lid (figure 5, reference 4: by removing removable cover 4 from the upper lid 2, increased airflow would inherently occur, inherently speeding up cooling of the cooking chamber). Colley does not explicitly state that the cooking appliance is a pressure cooking appliance. However, since heat is used in a closed cooking appliance, pressure inherently will occur. Thus the cooking appliance of Colley could be considered a pressure cooking device.


    PNG
    media_image1.png
    304
    439
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the cooking appliance of Colley to include the cooking appliance being a pressure cooking appliance, the lower lid portion constructed and arranged for lockingly covering the cooker body of the cooking appliance to form a pressure- withstanding cooking chamber therebetween and a handle portion upward angularly formed at a front side rim thereof, as disclose by Wang, because including the handle allows for a user to remove the lid from the cooker with one hand, as disclosed by Wang (paragraph 
Regarding claim 17, Colley, in view of Wang, teach all of the claim limitations of claim 9, as shown above. Furthermore, Colley teaches the lower lid portion (figure 4) further comprises a downward receiving recess (figure 4 and 5, reference 53) disposed thereon and positioned to substantially correspondPage 3 of 8Appl. No. 16/661,004Amdt. dated Apr. 9, 2021 Reply to Office Action of Feb. 9, 2021with the removable cover (figure 5, reference 4) capable of receiving a cooling pack, cooling towel, or coolant (figure 4 and 5, reference 53: the space occupied by cover 4 is capable of receiving a cooling pack, cooling towel, or coolant when the removable cover is removed. Furthermore, this limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Colley is capable of performing the recited function).

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, 9 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 is directed towards a lid, not a pressure cooking appliance. Any claim limitation directed towards the pressure cooking appliance or the pressure created when the lid is attached to the unclaimed pressure cooking appliance is being treated as intended use. 
Regarding claim 9, applicant makes the same arguments, discussed above, with respect to claim 9. Claim 9 does positively recite the pressure cooking appliance and the pressure created between the lid and the cooking appliance body. However, as stated in the rejection above, Colley does not explicitly state that the cooking appliance is a pressure cooking appliance. However, since heat is used in a closed cooking appliance, pressure inherently will occur. Thus the cooking appliance of Colley could be considered a pressure cooking device. Furthermore, Wang teaches this limitation.
Regarding claim 1 and 9, applicant argues that Colley does not teach the newly claimed handle portion upward angularly formed at a front side rim thereof. Although Colley does not teach this, Wang does.
Regarding claims 8 and 17, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. “a downward receiving recess disposed thereon and positioned to substantially correspond with the removable cover for receiving a cooling pack, cooling towel, or coolant”) are not positively recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim state “a downward receiving recess disposed thereon and positioned to substantially correspond with the removable cover for receiving a cooling pack, cooling towel, or coolant”. Since the applicant has not positively claimed the cooling pack, cooling towel or coolant, the limitation was treated as intended use. The prior art just needs to have a downward receiving recess disposed thereon and positioned to substantially correspond with the removable cover which is capable of receiving a cooling pack, cooling towel, or coolant. This limitation is disclosed by the prior art of record.
Since the prior art discloses the claim limitations, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735